                      Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 1 of 45
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          DistrictDistrict
                                                     __________    of Columbia
                                                                           of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 21-SC-249
 INFORMATION ASSOCIATED WITH TWO ACCOUNTS STORED AT PREMISES                 )
   CONTROLLED BY FACEBOOK, INC., PURSUANT TO 18 U.S.C. 2703, FOR             )
                INVESTIGATION OF VIOLATION OF
                    18 U.S.C. § 231(a)(3), ET AL.
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 SEE ATTACHMENT A

located in the             Northern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):
 SEE ATTACHMENT B


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                                Offense Description
     18 U.S.C. § 231(a)(3)                        - Obstructing or Impeding Any Law Enforcement Officer
     18 U.S.C. § 1752(a)(1) and (2)               - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
                                                  Lawful Authority
     40 U.S.C. § 5104(e)(2)(D) and (G)            - Violent Entry and Disorderly Conduct on Capitol Grounds
          The application is based on these facts:
        SEE AFFIDAVIT


           u Continued on the attached sheet.
           u Delayed notice of        days (give exact ending date if more than 30 days:                                    ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                      Applicant’s signature

                                                                                               Michael Attard, Special Agent, FBI
                                                                                                      Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                     Telephone                        (specify reliable electronic means).


Date:            01/24/2021
                                                                                                        Judge’s signature

City and state: Washington, D.C.                                                   G. Michael Harvey, United States Magistrate Judge
                                                                                                      Printed name and title
                           Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 2 of 45
                                                                                     ✔ Original
                                                                                     u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 21-SC-249
      INFORMATION ASSOCIATED WITH TWO ACCOUNTS STORED AT                    )
      PREMISES CONTROLLED BY FACEBOOK, INC., PURSUANT TO 18
           U.S.C. 2703, FOR INVESTIGATION OF VIOLATION OF                   )
                         18 U.S.C. § 231(a)(3), ET AL.                      )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                        Northern  District of            California
(identify the person or describe the property to be searched and give its location):
  SEE ATTACHMENT A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  SEE ATTACHMENT B




        YOU ARE COMMANDED to execute this warrant on or before                 February 6, 2021        (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        G. Michael Harvey                    .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                     .


Date and time issued:          01/24/2021
                                                                                                          Judge’s signature

City and state: Washington, D.C.                                                     G. Michael Harvey, United States Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 3 of 45
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-SC-249
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
         Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 4 of 45




                                    ATTACHMENT A
                                  Property to Be Searched

       This warrant applies to information, which is associated with the Facebook, Inc. accounts

identified by “Facebook.com/sam.camargo.7” (“CAMARGO’S FACEBOOK ACCOUNT”) and

“Skilils” (hereinafter, “CAMARGO’S INSTAGRAM ACCOUNT”), and which is stored at

premises owned, maintained, controlled, or operated by Facebook, Inc., a company that accepts

service of legal process at 1601 Willow Road, Menlo Park, California.
         Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 5 of 45




                                       ATTACHMENT B

                        Particular Things to be Seized and Procedures
                           to Facilitate Execution of the Warrant

   I.        Information to be disclosed by Facebook, Inc. (“PROVIDER”) to facilitate
             execution of the warrant

        To the extent that the information described in Attachment A is within the possession,

custody, or control of PROVIDER, regardless of whether such information is located within or

outside of the United States, and including any emails, records, files, logs, or information that

has been deleted but is still available to PROVIDER, or has been preserved pursuant to a request

made under 18 U.S.C. § 2703(f) on January 8, 2021, PROVIDER is required to disclose the

following information to the government for each account or identifier listed in Attachment A:

        A.      All business records and subscriber information, in any form kept, pertaining to
                the Account, including:

                1.     Identity and contact information (past and current), including full name, e-
                       mail addresses, physical address, date of birth, phone numbers, gender,
                       hometown, occupation, websites, and other personal identifiers;

                2.     All Facebook usernames (past and current) and the date and time each
                       username was active, all associated Instagram and other Facebook
                       accounts (including those linked by machine cookie), and all records or
                       other information about connections with Facebook, third-party websites,
                       and mobile apps (whether active, expired, or removed);

                3.     All Instagram usernames (past and current) and the date and time each
                       username was active, all associated Instagram and Facebook accounts
                       (including those linked by machine cookie), and all records or other
                       information about connections with Instagram, third-party websites, and
                       mobile apps (whether active, expired, or removed);

                4.     Length of service (including start date), types of services utilized,
                       purchases, and means and sources of payment (including any credit card
                       or bank account number) and billing records;

                5.     Devices used to login to or access the account, including all device
                       identifiers, attributes, user agent strings, and information about networks
                       and connections, cookies, operating systems, and apps and web browsers;



                                                 1
 Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 6 of 45




     6.     All advertising information, including advertising IDs, ad activity, and ad
            topic preferences;

     7.     Internet Protocol (“IP”) addresses used to create, login, and use the
            account, including associated dates, times, and port numbers, from
            January 1, 2021, to January 20, 2021;

     8.     Privacy and account settings, including change history; and

     9.     Communications between PROVIDER and any person regarding the
            Account, including contacts with support services and records of actions
            taken;

B.   All content (whether created, uploaded, or shared by or with the Account),
     records, and other information relating to videos (including Facebook Live videos
     and videos on IGTV), images, stories and archived stories, past and current bios
     and profiles, posts and archived posts, captions, tags, nametags, comments,
     mentions, likes, follows, followed hashtags, shares, invitations, and all associated
     logs and metadata, from January 1, 2021, to January 20, 2021;

C.   All content, records, and other information relating to communications sent from
     or received by the Account from January 1, 2021, to January 20, 2021,
     including but not limited to:
     1.     The content of all communications sent from or received by the Account,
            including direct and group messages, and all associated multimedia and
            metadata, including deleted and draft content if available;

     2.     All records and other information about direct, group, and disappearing
            messages sent from or received by the Account, including dates and times,
            methods, sources and destinations (including usernames and account
            numbers), and status (such as delivered, opened, replayed, screenshot);

     3.     All records and other information about group conversations and video
            chats, including dates and times, durations, invitations, and participants
            (including usernames, account numbers, and date and time of entry and
            exit); and

     4.     All associated logs and metadata;
D.   All content, records, and other information relating to all other interactions
     between the Account and other Instagram users from January 1, 2021, to
     January 20, 2021, including but not limited to:

     1.     Interactions by other Facebook or Instagram users with the Account or its
            content, including posts, comments, likes, tags, follows (including
            unfollows, approved and denied follow requests, and blocks and
            unblocks), shares, invitations, and mentions;



                                       2
          Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 7 of 45




                 2.     All users the account has followed (including the close friends list),
                        unfollowed, blocked, unblocked, muted, restricted, or denied a request to
                        follow, and of users who have followed, unfollowed, blocked, unblocked,
                        muted, restricted, or denied a request to follow the account;
                 3.     All contacts and related sync information; and

                 4.     All associated logs and metadata;

         E.      All records of searches performed by the account from January 1, 2021, to
                 January 20, 2021; and

         F.      All location information, including location history, login activity, information
                 geotags, and related metadata from January 1, 2021, to January 20, 2021.



PROVIDER is hereby ordered to disclose the above information to the government within 14

days of issuance of this warrant.

   II.        Information to be seized by the government

         All information described above in Section I that constitutes evidence of violations of 18

U.S.C. §§ 231(a)(3) (Civil Disorder), 1752(a)(1) & (2) (Knowingly Entering or Remaining in

any Restricted building or Grounds without Lawful Authority; Knowingly Engaging in

Disorderly or Disruptive Conduct in any Restricted Building or Grounds), and 40 U.S.C. §

5104(e)(2) (Violent Entry and Disorderly Conduct on Capitol Grounds) (collectively, the

“Subject Offenses”), those violations involving SAMUEL CAMARGO and occurring on

approximately January 6, 2021, including, for each Account or identifier listed on Attachment A,

information pertaining to the following matters:

              (a) Evidence of any preparation or planning by CAMARGO related to protesting the

                 certification of the Electoral College of the 2020 Presidential Election;

              (b) Evidence indicating how and when the Facebook and Instagram accounts were

                 accessed or used, to determine the geographic and chronological context of



                                                  3
           Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 8 of 45




                 account access, use, and events relating to the crime under investigation and to the

                 Facebook/Instagram account owner;

             (c) Evidence indicating the Facebook/Instagram account owner’s state of mind as it

                 relates to the crimes under investigation;

             (d) The identity of the person(s) who created or used the user ID, including records

                 that help reveal the whereabouts of such person(s).

This warrant authorizes a review of electronically stored information, communications, other

records and information disclosed pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and

technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the disclosed

electronic data to the custody and control of attorneys for the government and their support staff

for their independent review.


   III.      Government procedures for warrant execution

          The United States government will conduct a search of the information produced by the

PROVIDER and determine which information is within the scope of the information to be seized

specified in Section II. That information that is within the scope of Section II may be copied and

retained by the United States.

          Law enforcement personnel will then seal any information from the PROVIDER that does

not fall within the scope of Section II and will not further review the information absent an order

of the Court. Such sealed information may include retaining a digital copy of all information

received pursuant to the warrant to be used for authentication at trial, as needed.


                                                  4
         Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 9 of 45




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
TWO ACCOUNTS STORED AT
PREMISES CONTROLLED BY                             Case No. 21-SC-249
FACEBOOK, INC., PURSUANT TO 18
U.S.C. 2703, FOR INVESTIGATION OF                  Filed Under Seal
VIOLATION OF 18 U.S.C. § 231(a)(3), ET
AL.


Reference: USAO Ref. #2021R00257 & 2021R00162; Subject Accounts: Facebook
Account Identifier: “Facebook.com/sam.camargo.7”; Instagram Account Identifier: “Skilils”

                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

       I, Michael Attard, being first duly sworn, hereby depose and state as follows:

                    INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a warrant to search information

associated   with   two    accounts     maintained    by    Facebook,     Inc.    (“PROVIDER”):

“Facebook.com/sam.camargo.7” (hereinafter, “CAMARGO’S FACEBOOK ACCOUNT”) and

“Skilils” (hereinafter, “CAMARGO’S INSTAGRAM ACCOUNT”). PROVIDER is an electronic

communication services provider and/or remote computing services provider, which is

headquartered and accepts service at 1601 Willow Road, Menlo Park, California. The information

to be searched is described in the following paragraphs and in Attachment A. This affidavit is

made in support of an application for a warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and

2703(c)(1)(A) to require PROVIDER to disclose to the government copies of the information

(including the content of communications) further described in Section I of Attachment B. Upon

receipt of the information described in Section I of Attachment B, government-authorized persons
         Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 10 of 45




will review that information to locate the items described in Section II of Attachment B, using the

procedures described in Section III of Attachment B.

        2.       I am a special agent with the Federal Bureau of Investigation (“FBI”). I have been

in this position since 2005. I am currently assigned to a counter-terrorism squad at the Washington,

D.C. field office. During my 15-year career, I have investigated various types of crimes, including

white collar crime, violent crime associated with gang activity, and foreign and domestic terrorism-

related crime.

        3.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant. It does

not set forth all of my knowledge, or the knowledge of others, about this matter.

        4.       Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to believe that Samuel Camargo (“CAMARGO”)

has violated 18 U.S.C. §§ 231(a)(3) (Civil Disorder), 1752(a)(1) & (2) (Knowingly Entering or

Remaining in any Restricted building or Grounds without Lawful Authority; Knowingly Engaging

in Disorderly or Disruptive Conduct in any Restricted Building or Grounds), and 40 U.S.C. §

5104(e)(2) (Violent Entry and Disorderly Conduct on Capitol Grounds) (collectively, the “Subject

Offenses”). There is also probable cause to search the information described in Attachment A for

evidence further described in Attachment B.

                                          JURISDICTION

        5.       This Court has jurisdiction to issue the requested warrant because it is a “court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), and

(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that—has jurisdiction



                                                   2
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 11 of 45




over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more fully below,

acts or omissions in furtherance of the offenses under investigation occurred within Washington,

DC. See 18 U.S.C. § 3237.

                                       PROBABLE CAUSE

Background Related to Events at the U.S. Capitol on January 6, 2021

       6.        United States Capitol Police (“USCP”), the FBI, and assisting law enforcement

agencies are investigating a riot and related offenses that occurred at the United States Capitol

Building, located at 1 First Street, NW, Washington, D.C., 20510, at latitude 38.88997 and

longitude -77.00906, on January 6, 2021.

       7.        At the U.S. Capitol, the building itself has 540 rooms covering 175,170 square feet

of ground, roughly four acres. The building is 751 feet long (roughly 228 meters) from north to

south and 350 feet wide (106 meters) at its widest point. The U.S. Capitol Visitor Center is 580,000

square feet and is located underground on the east side of the Capitol. On the west side of the

Capitol building is the West Front, which includes the inaugural stage scaffolding, a variety of

open concrete spaces, a fountain surrounded by a walkway, two broad staircases, and multiple

terraces at each floor. On the East Front are three staircases, porticos on both the House and Senate

side, and two large skylights into the Visitor’s Center surrounded by a concrete parkway. All of

this area was barricaded and off limits to the public on January 6, 2021.

       8.        The U.S. Capitol is secured 24 hours a day by USCP. Restrictions around the U.S.

Capitol include permanent and temporary security barriers and posts manned by USCP. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

       9.        On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public.



                                                  3
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 12 of 45




       10.     On January 6, 2021, a joint session of the United States Congress convened at the

U.S. Capitol. During the joint session, elected members of the United States House of

Representatives and the United States Senate were meeting in separate chambers of the U.S.

Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election, which

took place on November 3, 2020 (“Certification”). The joint session began at approximately 1:00

p.m. Eastern Standard Time (EST). Shortly thereafter, by approximately 1:30 p.m., the House and

Senate adjourned to separate chambers to resolve a particular objection. Vice President Mike

Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       11.     As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and USCP were present and attempting to keep the crowd

away from the Capitol building and the proceedings underway inside.

       12.     At around 1:00 p.m. EST, known and unknown individuals broke through the police

lines, toppled the outside barricades protecting the U.S. Capitol, and pushed past USCP and

supporting law enforcement officers there to protect the U.S. Capitol.

       13.     At around 1:30 p.m. EST, USCP ordered Congressional staff to evacuate the House

Cannon Office Building and the Library of Congress James Madison Memorial Building in part

because of a suspicious package found nearby. Pipe bombs were later found near both the

Democratic National Committee and Republican National Committee headquarters.

       14.     Media reporting showed a group of individuals outside of the Capitol chanting,

“Hang Mike Pence.” I know from this investigation that some individuals believed that Vice




                                                4
         Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 13 of 45




President Pence possessed the ability to prevent the certification of the presidential election and

that his failure to do so made him a traitor.

       15.     At approximately 2:00 p.m., some people in the crowd forced their way through,

up, and over the barricades and law enforcement. The crowd advanced to the exterior façade of

the building. The crowd was not lawfully authorized to enter or remain in the building and, prior

to entering the building, no members of the crowd submitted to security screenings or weapons

checks by U.S. Capitol Police Officers or other authorized security officials. At such time, the

certification proceedings were still underway, and the exterior doors and windows of the U.S.

Capitol were locked or otherwise secured. Members of law enforcement attempted to maintain

order and keep the crowd from entering the Capitol.

       16.     Shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,

including by breaking windows and by assaulting members of law enforcement, as others in the

crowd encouraged and assisted those acts. Publicly available video footage shows an unknown

individual saying to a crowd outside the Capitol building, “We’re gonna fucking take this,” which

your affiant believes was a reference to “taking” the U.S. Capitol.




                                                 5
           Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 14 of 45




          17.   Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. That is, at or about this time,

USCP ordered all nearby staff, Senators, and reporters into the Senate chamber and locked it down.

USCP ordered a similar lockdown in the House chamber. As the subjects attempted to break into

the House chamber, by breaking the windows on the chamber door, law enforcement was forced

to draw their weapons to protect the victims sheltering inside.

          18.   At approximately 2:30 p.m. EST, known and unknown subjects broke windows and

pushed past USCP and supporting law enforcement officers forcing their way into the U.S. Capitol

on both the west side and the east side of the building. Once inside, the subject’s broke windows

and doors, destroyed property, stole property, and assaulted federal police officers. Many of the

federal police officers were injured, several were admitted to the hospital, and at least one federal

police officer died as a result of the injuries he sustained. The subjects also confronted and

terrorized members of Congress, Congressional staff, and the media. The subjects carried weapons

including tire irons, sledgehammers, bear spray, and Tasers. They also took police equipment from

overrun police including shields and police batons. At least one of the subjects carried a handgun

with an extended magazine. These actions by the unknown individuals resulted in the disruption

and ultimate delay of the vote Certification.

          19.   Also, at approximately 2:30 p.m. EST, USCP ordered the evacuation of lawmakers,

Vice President Mike Pence, and president pro tempore of the Senate, Charles Grassley, for their

safety.

          20.   At around 2:45 p.m. EST, subjects broke into the office of House Speaker Nancy

Pelosi.



                                                 6
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 15 of 45




       21.    At around 2:47 p.m., subjects broke into the United States Senate Chamber.

Publicly available video shows an individual asking, “Where are they?” as they opened up the door

to the Senate Chamber. Based upon the context, law enforcement believes that the word “they” is

in reference to members of Congress.




       22.    After subjects forced entry into the Senate Chamber, publicly available video shows

that an individual asked, “Where the fuck is Nancy?” Based upon other comments and the context,

law enforcement believes that the “Nancy” being referenced was the Speaker of the House of

Representatives, Nancy Pelosi.




                                               7
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 16 of 45




       23.    An unknown subject left a note on the podium on the floor of the Senate Chamber.

This note, captured by the filming reporter, stated “A Matter of Time Justice is Coming.”




       24.    During the time when the subjects were inside the Capitol building, multiple

subjects were observed inside the US Capitol wearing what appears to be, based upon my training

                                               8
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 17 of 45




and experience, tactical vests and carrying flex cuffs. Based upon my knowledge, training, and

experience, I know that flex cuffs are a manner of restraint that are designed to be carried in

situations where a large number of individuals were expected to be taken into custody.




                                               9
         Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 18 of 45




       25.     At around 2:48 p.m. EST, DC Mayor Muriel Bowser announced a citywide curfew

beginning at 6:00 p.m.

       26.     At around 2:45 p.m. EST, one subject was shot and killed while attempting to break

into the House chamber through the broken windows.

       27.     At about 3:25 p.m. EST, law enforcement officers cleared the Senate floor.

       28.     Between 3:25 and around 6:30 p.m. EST, law enforcement was able to clear the

U.S. Capitol of all of the subjects.

       29.     Based on these events, all proceedings of the United States Congress, including the

joint session, were effectively suspended until shortly after 8:00 p.m. the same day. In light of the

dangerous circumstances caused by the unlawful entry to the U.S. Capitol, including the danger

posed by individuals who had entered the U.S. Capitol without any security screening or weapons

check, Congressional proceedings could not resume until after every unauthorized occupant had

left the U.S. Capitol, and the building had been confirmed secured. The proceedings resumed at

approximately 8:00 pm after the building had been secured. Vice President Pence remained in the

United States Capitol from the time he was evacuated from the Senate Chamber until the session

resumed.

       30.     Beginning around 8:00 p.m., the Senate resumed work on the Certification.

       31.     Beginning around 9:00 p.m., the House resumed work on the Certification.

       32.     Both chambers of Congress met and worked on the Certification within the Capitol

building until approximately 3 a.m., on January 7, 2021.

       33.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of



                                                 10
         Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 19 of 45




violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

       34.     Based on my training and experience, I know that it is common for individuals to

carry and use their cell phones during large gatherings, such as the gathering that occurred in the

area of the U.S. Capitol on January 6, 2021. Such phones are typically carried at such gatherings

to allow individuals to capture photographs and video footage of the gatherings, to communicate

with other individuals about the gatherings, to coordinate with other participants at the gatherings,

and to post on social media and digital forums about the gatherings.

       35.     Many subjects seen on news footage in the area of the U.S. Capitol are using a cell

phone in some capacity. It appears some subjects were recording the events occurring in and

around the U.S. Capitol and others appear to be taking photos, to include photos and video of

themselves after breaking into the U.S. Capitol itself, including photos of themselves damaging

and stealing property. As reported in the news media, others inside and immediately outside the

U.S. Capitol live-streamed their activities, including those described above as well as statements

about these activities.

       36.     Photos below, available on various publicly available news, social media, and other

media show some of the subjects within the U.S. Capitol during the riot. In several of these photos,

the individuals who broke into the U.S. Capitol can be seen holding and using cell phones,

including to take pictures and/or videos:




                                                 11
            Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 20 of 45




                                                                                                                1




                                                                                                                    2




1
    https://losangeles.cbslocal.com/2021/01/06/congresswoman-capitol-building-takeover-an-attempted-coup/
2
    https://www.businessinsider.com/republicans-objecting-to-electoral-votes-in-congress-live-updates-2021-1.


                                                         12
         Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 21 of 45




                                                                                                       3


Facts Establishing Probable Cause to Search CAMARGO’s Facebook and Instagram Accounts

        36.     On January 6, 2021, Witness 1, a former classmate and social media friend of

CAMARGO, provided a tip to the FBI that Camargo had posted pictures and video content to

CAMARGO’s Instagram account under user account “Skilils” (CAMARGO’S INSTAGRAM

ACCOUNT), as well as CAMARGO’s Facebook account under uniform resource locator (“URL”)

“Facebook.com/sam.camargo.7”            (CAMARGO’S            FACBOOK          ACCOUNT),             evincing

CAMARGO’s participation in the rally and Capitol riot on January 6, 2021. Witness 1 provided

the screenshot below, which appears to depict someone holding a piece of metal. The screenshot

also includes superimposed text, reading, “Got some memorobioia, did it myself” [sic]. I have

reviewed the publicly available posts on CAMARGO’S INSTAGRAM ACCOUNT and observed

the same photograph below:




3
 https://www.thv11.com/article/news/arkansas-man-storms-capitol-pelosi/91-41abde60-a390-4a9e-b5f3-
d80b0b96141e


                                                    13
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 22 of 45




       37.     On January 7, 2021, Witness 1 informed me that a mutual friend of CAMARGO

and Witness 1 (“Witness 2”) was able to capture multiple “Instagram Stories” 4 (i.e., short videos

or images) that had been posted to, and then subsequently deleted from, CAMARGO’S

INSTAGRAM ACCOUNT. Witness 2 emailed those videos and images (five silent videos and

one still image) to me. The still image from the Instagram Stories series is the same image that

Witness 1 initially provided to the FBI.

       38.     Based on conversations with Witness 1 and Witness 2, as well as a review of the

content itself, it appears that the videos and still image were taken by CAMARGO, on January 6,

2021, on or near U.S. Capitol grounds. Specifically, one video clip appears to have been taken at



4 “Instagram Stories” is a feature within the Instagram application that allows users to post
images and video content in a slideshow format. Instagram Stories allows users to add text,
drawings, and emoticons to their images and video clips. Content posted as a Story is available
for 24 hours and then deleted. It may also be proactively deleted before the 24-hour mark by the
user. While Stories are automatically public, users can switch their profiles to private mode,
which allows only approved followers to see their content. Because I was able to view publicly
posted content on CAMARGO’S INSTAGRAM ACCOUNT, it appears that the account was set
to allow all members of the public to view its profile content.


                                               14
         Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 23 of 45




the bottom-level of the west-side steps to the U.S. Capitol building. The video shows a large crowd,

with some of the participants perched on scaffolding that had been set up in preparation for

Inauguration Day. Based on my training and experience, I know that this area is within the U.S.

Capitol grounds. Another video clip shows what I believe to be CAMARGO’s hand on a door

handle to a door that appears to be an entry point into the U.S. Capitol building. U.S. Capitol Police

officers appear to be standing at that door, attempting to keep members of the public from getting

inside. Below is a screenshot from that video:




       39.     The presence of the crowd, the distinctive door handle and door, and presence of

what appears to be U.S. Capitol Police officers all support the conclusion that this video shows

CAMARGO actively attempting to gain entrance to the U.S. Capitol building.

       40.     On January 7, 2021, I reviewed all of the publicly available content on

CAMARGO’S INSTAGRAM ACCOUNT and observed that the photograph of the individual

holding the metal object, as well as the other videos from what appeared to be the Capitol riots,

were no longer available for viewing. I also observed the following photograph, which appears to

depict CAMARGO with an unidentified female:



                                                 15
           Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 24 of 45




       41.     On January 7, 2021, I also reviewed the publicly available posts and information

related to CAMARGO’S FACEBOOK ACCOUNT. I captured the following post, dated January

6, 2021:




       42.     After reviewing the post above, I contacted CAMARGO, via a telephone number

provided by Witness 1, for an interview. During the interview, CAMARGO admitted that he

attended the protests in Washington, D.C., on January 6, 2021. He indicated that he had since


                                              16
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 25 of 45




returned to Broward County, Florida. Then, CAMARGO became uncooperative and indicated that

he had no information to provide to the FBI. A few hours after this interview, I observed the

following post on CAMARGO’S FACEBOOK ACCOUNT, which appears to reference my

conversation with CAMARGO:




       43.    On January 20, 2021, I conducted opensource research on the Internet and located

an individual named Samuel Pinho Camargom, as well as a date of birth and social security number

associated with that individual. I also found a current address for Samuel Pinho Camargo in

Hollywood, Florida, which is located in Broward County. With this information, I obtained Florida

Department of Motor Vehicle records associated with Samuel Pinho Camargo, including the

following driver’s license photograph:


                                               17
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 26 of 45




       44.     I also obtained a police report, dated January 3, 2020, involving the same Samuel

Pinho Camargo, from Hollywood Police Department in Florida. In the report, Samuel Pinho

Camargo’s address was listed as a residence in Hollywood, Florida.

       45.     Finally, on January 14, 2021, I contacted Witness 1 and provided Witness 1 with

the driver’s license photograph depicted above. I asked whether Witness 1 recognized the person

depicted in that photograph. Witness 1 explained that Witness 1 knew the person in the photograph

to be CAMARGO, whom Witness 1 met in 2016, and last saw in 2017. When Witness 1 met

CAMARGO, CAMARGO was living in Fort Myers, Florida. Witness 1 also provided a

photograph that Witness 1 said was from CAMARGO’S FACEBOOK ACCOUNT page that

showed CAMARGO’s hand grabbing the door of the U.S. Capitol building. That photograph

appeared to be the same photograph (depicted above) that was posted to CAMARGO’S

INSTAGRAM ACCOUNT.

Background Related to CAMARGO’s Arrest and his Continued Use of Social Media

       46.     On January 15, 2021, a Complaint, charging CAMARGO with violations of 18

U.S.C. § 231(a)(3), 18 U.S.C. § 1752(a)(1) & (2), and 40 U.S.C. § 5104(e)(2)(D) and (G), and an

Arrest Warrant, authorizing CAMARGO’s arrest, were signed by Magistrate Judge G. Michael

Harvey, in the United States District Court for the District of Columbia. Those charging documents


                                               18
          Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 27 of 45




were unsealed, and the contents of those documents were published in mainstream media articles

soon after filing.

         47.   On January 19, 2020, when law enforcement in Florida sought to effect the Arrest

Warrant and to execute a warrant to search CAMARGO’s residence, CAMARGO was no longer

there.

         48.   On January 20, 2021, pursuant to an investigation into CAMARGO’s whereabouts,

CAMARGO was located, stopped, and arrested within the District of Columbia, where he was

attempting to attend the Inauguration ceremonies of the President and Vice President of the United

States. During an interview following his arrest, CAMARGO admitted to knowing about his

pending charges and to returning to the District of Columbia for the ceremonies.

         49.   Between January 7, 2021, and January 20, 2021, I continued to review the publicly

available content associated with CAMARGO’S FACEBOOK ACCOUNT and CAMARGO’S

INSTAGRAM ACCOUNT. I observed that CAMARGO remained active on both platforms during

that time. Based on my training and experience, social media users typically use direct messaging

functionality to communicate with others about their planned activities. Based on the evidence

obtained thus far, it appears likely that CAMARGO used his social media accounts to make plans

with others and to share his movements leading up to the Capitol riot on January 6, 2021, and

thereafter. As a result, this warrant requests records from between January 1, 2021, and January

20, 2021.

Details Regarding the Subject Offenses:


         50.   Based on the foregoing, your affiant submits that there is probable cause to believe

that CAMARGO violated 18 U.S.C. § 231(a)(3), which makes it unlawful to commit or attempt to

commit any act to obstruct, impede, or interfere with any fireman or law enforcement officer


                                                19
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 28 of 45




lawfully engaged in the lawful performance of his official duties incident to and during the

commission of a civil disorder which in any way or degree obstructs, delays, or adversely affects

commerce or the movement of any article or commodity in commerce or the conduct or

performance of any federally protected function. For purposes of Section 231 of Title 18, a

federally protected function means any function, operation, or action carried out, under the laws

of the United States, by any department, agency, or instrumentality of the United States or by an

officer or employee thereof. This includes the Joint Session of Congress, where the Senate and

House count Electoral College votes.

       51.      Your affiant submits that there is also probable cause to believe that CAMARGO

violated 18 U.S.C. § 1752(a)(1) and (2), which make it a crime to (1) knowingly enter or remain

in any restricted building or grounds without lawful authority to do; and (2) knowingly, and with

intent to impede or disrupt the orderly conduct of Government business or official functions,

engage in disorderly or disruptive conduct in, or within such proximity to, any restricted building

or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of

Government business or official functions. For purposes of Section 1752 of Title 18, a “restricted

building” includes a posted, cordoned off, or otherwise restricted area of a building or grounds

where the President of the United States or other person protected by the Secret Service, including

the Vice President of the United States, is or will be temporarily visiting; or any building or

grounds so restricted in conjunction with an event designated as a special event of national

significance.

       52.      Finally, your affiant submits there is probable cause to believe that CAMARGO

violated 40 U.S.C. § 5104(e)(2)(D) and (G), which make it a crime to willfully and knowingly (D)

utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any



                                                20
         Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 29 of 45




place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb

the orderly conduct of a session of Congress or either House of Congress, or the orderly conduct

in that building of a hearing before, or any deliberations of, a committee of Congress or either

House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.

               BACKGROUND CONCERNING PROVIDER’S ACCOUNTS

       53.     PROVIDER is the provider of the internet-based accounts identified by

“Facebook.com/sam.camargo.7” (CAMARGO’S FACEBOOK ACCOUNT) and “Skilils”

(CAMARGO’S INSTAGRAM ACCOUNT).

Background Related to Facebook

       37.     PROVIDER owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com (“Facebook”). The website is owned and

operated by PROVIDER. PROVIDER allows Facebook users to establish accounts with

PROVIDER, and users can then use their Facebook accounts to share written news, photographs,

videos, and other information with other Facebook users, and sometimes with the general public.

       38.     PROVIDER asks users to provide basic contact and personal identifying

information to PROVIDER, either during the registration process or thereafter. This information

may include the user’s full name, birth date, gender, contact e-mail addresses, Facebook

passwords, Facebook security questions and answers (for password retrieval), physical address

(including city, state, and zip code), telephone numbers, screen names, websites, and other

personal identifiers. PROVIDER also assigns a user-identification number (“user ID”) to each

account. PROVIDER identifies unique Facebook accounts by a user’s e-mail address, the user ID,

or the username associated with a Facebook profile.




                                                 21
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 30 of 45




       39.     Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. PROVIDER assigns a group

identification number to each Facebook group. A Facebook user can also connect directly with

individual Facebook users by sending each user a “friend” request. If the recipient of a “friend”

request accepts the request, then the two users will become “friends” for purposes of Facebook

and can exchange communications or view information about each other. Each Facebook user’s

account includes a list of that user’s “friends” and a “News Feed,” which highlights information

about the user’s “friends,” such as profile changes, upcoming events, and birthdays.

       40.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create “lists” of Facebook “friends” to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.

       41.     Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items available

elsewhere on the Internet. Facebook users can also post information about upcoming “events,”

such as social occasions, by listing the event’s time, location, host, and guest list. In addition,

Facebook users can “check in” to particular locations or add their geographic locations to their

Facebook posts, thereby revealing their geographic locations at particular dates and times. A

particular user’s profile page also includes a “Wall,” which is a space where the user and his or



                                                 22
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 31 of 45




her “friends” can post messages, attachments, and links that will typically be visible to anyone

who can view the user’s profile.

       42.     PROVIDER allows Facebook users to upload photos and videos, which may

include any metadata such as location that the user transmitted when s/he uploaded the photo or

video. It also provides Facebook users the ability to “tag” (i.e., label) other Facebook users in a

photo or video. When a user is “tagged” in a photo or video, he or she receives a notification of

the “tag” and a link to see the photo or video. For PROVIDER’s purposes, the photos and videos

associated with a Facebook user’s account will include all photos and videos uploaded by that user

that have not been deleted, as well as all photos and videos uploaded by any user that have that

user “tagged” in them.

       43.     Facebook users can exchange private messages on Facebook with other users.

Those messages are stored by PROVIDER unless deleted by the user. Facebook users can also

post comments on the Facebook profiles of other users or on their own profiles; such comments

are typically associated with a specific posting or item on the profile. In addition, Facebook has a

chat feature that allows users to send and receive instant messages through Facebook Messenger.

These chat communications are stored in the chat history for the account. Facebook also has Video

and Voice Calling features, and although Facebook does not record the calls themselves, it does

keep records of the date of each call.

       44.     In general, user-generated content and information about the account (such as a

user’s photos, “status” updates, an activity log as described below, and the like) that is written

using, stored on, sent from, or sent to a PROVIDER account can be indefinitely stored in

connection with that account, unless the subscriber deletes the material. Further, such user-

generated content can remain on PROVIDER’s servers indefinitely if not deleted by the subscriber,



                                                23
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 32 of 45




and even after being deleted, it may continue to be available on PROVIDER’s servers for a certain

period of time.

       45.     A Facebook user also can send other Facebook users a notification indicating that

the recipient has been “poked”. Facebook “pokes” enable Facebook users to get the attention of

other Facebook users without delivering any user generated messages or other content.

       46.     If a Facebook user does not want to interact with another user on Facebook, the

first user can “block” the second user from seeing his or her account.

       47.     Facebook has a “like” feature that allows users to give positive feedback or connect

to particular pages. Facebook users can “like” Facebook posts or updates, as well as webpages or

content on third-party (i.e., non-Facebook) websites. Facebook users can also become “fans” of

particular Facebook pages.

       48.     Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

       49.     Each Facebook account has an activity log, which is a list of the user’s posts and

other Facebook activities from the inception of the account to the present. The activity log includes

stories and photos in which the user has been “tagged”, as well as connections made through the

account, such as “liking” a Facebook page or adding someone as a “friend”. The activity log is

visible to the user but cannot be viewed by people who visit the user’s Facebook page.

       50.     Facebook also has a Marketplace feature, which allows users to post free classified

ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

       51.     In addition to the applications described above, PROVIDER also provides

Facebook users with access to thousands of other applications (“apps”) on the Facebook platform.




                                                 24
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 33 of 45




When a Facebook user accesses or uses one of these applications, an update about that the user’s

access or use of that application may appear on the user’s profile page.

       52.     PROVIDER also retains Internet Protocol (“IP”) logs for a given Facebook user ID

or IP address. These logs may contain information about the actions taken by the user ID or IP

address on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action. For example, if a user views a

Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile and

would show when and from what IP address the user did so.

       53.     Depending on the user’s privacy settings, PROVIDER may also obtain and store

the physical location of the user’s device(s), including Global Positioning System (“GPS”) data,

as the user interacts with the Facebook service on those device(s).

       54.     Social networking providers like PROVIDER typically retain additional

information about their users’ accounts, such as information about the length of service (including

start date), the types of service utilized, and the means and source of any payments associated with

the service (including any credit card or bank account number). In some cases, Facebook users

may communicate directly with PROVIDER about issues relating to their accounts, such as

technical problems, billing inquiries, or complaints from other users. Social networking providers

like PROVIDER typically retain records about such communications, including records of

contacts between the user and the provider’s support services, as well as records of any actions

taken by the provider or user as a result of the communications.

       55.     Based on my training and experience, I know that providers such as PROVIDER

also collect information relating to the devices used to access a subscriber’s account – such as

laptop or desktop computers, cell phones, and tablet computers. Such devices can be identified in



                                                25
         Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 34 of 45




various ways. For example, some identifiers are assigned to a device by the manufacturer and

relate to the specific machine or “hardware,” some identifiers are assigned by a telephone carrier

concerning a particular user account for cellular data or voice services, and some identifiers are

actually assigned by PROVIDER in order to track what devices are using PROVIDER’s accounts

and services. Examples of these identifiers include unique application number, hardware model,

operating system version, Global Unique Identifier (“GUID”), device serial number, mobile

network information, telephone number, Media Access Control (“MAC”) address, and

International Mobile Equipment Identity (“IMEI”). Based on my training and experience, I know

that such identifiers may constitute evidence of the crimes under investigation because they can

be used (a) to find other PROVIDER accounts created or accessed by the same device and likely

belonging to the same user, (b) to find other types of accounts linked to the same device and user,

and (c) to determine whether a particular device recovered during course of the investigation was

used to access the PROVIDER account.

       56.     PROVIDER also allows its subscribers to access its various services through an

application that can be installed on and accessed via cellular telephones and other mobile devices.

This application is associated with the subscriber’s PROVIDER account. In my training and

experience, I have learned that when the user of a mobile application installs and launches the

application on a device (such as a cellular telephone), the application directs the device in question

to obtain a Push Token, a unique identifier that allows the provider associated with the application

(such as PROVIDER) to locate the device on which the application is installed. After the applicable

push notification service (e.g., Apple Push Notifications (APN) or Google Cloud Messaging) sends

a Push Token to the device, the Token is then sent to the application, which in turn sends the Push

Token to the application’s server/provider. Thereafter, whenever the provider needs to send



                                                 26
         Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 35 of 45




notifications to the user’s device, it sends both the Push Token and the payload associated with the

notification (i.e., the substance of what needs to be sent by the application to the device). To ensure

this process works, Push Tokens associated with a subscriber’s account are stored on the provider’s

server(s). Accordingly, the computers of PROVIDER are likely to contain useful information that

may help to identify the specific device(s) used by a particular subscriber to access the subscriber’s

PROVIDER account via the mobile application.

       57.      Based on my training and experience, I know that providers such as PROVIDER

use cookies and similar technologies to track users visiting PROVIDER’s webpages and using its

products and services. Basically, a “cookie” is a small file containing a string of characters that a

website attempts to place onto a user’s computer. When that computer visits again, the website

will recognize the cookie and thereby identify the same user who visited before. This sort of

technology can be used to track users across multiple websites and online services belonging to

PROVIDER. More sophisticated cookie technology can be used to identify users across devices

and web browsers. From training and experience, I know that cookies and similar technology used

by providers such as PROVIDER may constitute evidence of the criminal activity under

investigation. By linking various accounts, devices, and online activity to the same user or users,

cookies and linked information can help identify who was using a PROVIDER account and

determine the scope of criminal activity.

       58.     Based on my training and experience, I know that PROVIDER maintains records

that can link different PROVIDER accounts to one another, by virtue of common identifiers, such

as common e-mail addresses, common telephone numbers, common device identifiers, common

computer cookies, and common names or addresses, that can show a single person, or single group

of persons, used multiple PROVIDER accounts. Based on my training and experience, I also know



                                                  27
          Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 36 of 45




that evidence concerning the identity of such linked accounts can be useful evidence in identifying

the person or persons who have used a particular PROVIDER account.

         59.     Based on my training and experience, I know that subscribers can communicate

directly with PROVIDER about issues relating to the account, such as technical problems, billing

inquiries, or complaints from other users. Providers such as PROVIDER typically retain records

about such communications, including records of contacts between the user and the provider’s

support services, as well records of any actions taken by the provider or user as a result of the

communications. In my training and experience, such information may constitute evidence of the

crimes under investigation because the information can be used to identify the account’s user or

users.

         60.     In summary, based on my training and experience in this context, I believe that the

computers of PROVIDER are likely to contain user-generated content such as stored electronic

communications (including retrieved and unretrieved messages for PROVIDER subscribers), as

well as PROVIDER-generated information about its subscribers and their use of PROVIDER

services and other online services. In my training and experience, all of that information may

constitute evidence of the crimes under investigation because the information can be used to

identify the account’s user or users. In fact, even if subscribers provide PROVIDER with false

information about their identities, that false information often nevertheless provides clues to their

identities, locations, or illicit activities.

Background Related to Instagram

         61.     Instagram is a service owned by PROVIDER. Specifically, Instagram is a free-

access social networking service, accessible through its website and its mobile application, that

allows subscribers to acquire and use Instagram accounts, like CAMARGO’S INSTAGRAM



                                                 28
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 37 of 45




ACCOUNT, through which users can share messages, multimedia, and other information with

other Instagram users and the general public.

       62.     As is the case with Facebook profile setup, PROVIDER requires potential users of

Instagram to submit basic contact and personal identifying information during the Instagram

registration process. This information, which can later be changed by the user, may include the

user’s full name, birth date, gender, contact e-mail addresses, physical address, telephone numbers,

credit card or bank account number, and other personal identifiers. Facebook keeps records of

changes made to this information.

       63.     PROVIDER also collects and retains information about how each user accesses and

uses Instagram. This includes information about the IP addresses used to create and use an account,

unique identifiers and other information about devices and web browsers used to access an

account, and session times and durations.

       64.     Each Instagram account is identified by a unique username chosen by the user.

Users can change their usernames whenever they choose but no two users can have the same

usernames at the same time. Instagram users can create multiple accounts and, if “added” to the

primary account, can switch between the associated accounts on a device without having to

repeatedly log-in and log-out.

       65.     Instagram users can also connect their Instagram and Facebook accounts to utilize

certain cross-platform features, and multiple Instagram accounts can be connected to a single

Facebook account. Instagram accounts can also be connected to certain third-party websites and

mobile apps for similar functionality. For example, an Instagram user can “tweet” an image

uploaded to Instagram to a connected Twitter account or post it to a connected Facebook account,

or transfer an image from Instagram to a connected image printing service. Facebook maintains



                                                29
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 38 of 45




records of changed Instagram usernames, associated Instagram accounts, and previous and current

connections with accounts on Facebook and third-party websites and mobile apps.

       66.     Instagram users can “follow” other users to receive updates about their posts and to

gain access that might otherwise be restricted by privacy settings (for example, users can choose

whether their posts are visible to anyone or only to their followers). Users can also “block” other

users from viewing their posts and searching for their account, “mute” users to avoid seeing their

posts, and “restrict” users to hide certain activity and prescreen their comments. Instagram also

allows users to create a “close friends list” for targeting certain communications and activities to

a subset of followers.

       67.     Users have several ways to search for friends and associates to follow on Instagram,

such as by allowing Facebook to access the contact lists on their devices to identify which contacts

are Instagram users. PROVIDER retains this contact data unless deleted by the user and

periodically syncs with the user’s devices to capture changes and additions. Users can similarly

allow PROVIDER to search an associated Facebook account for friends who are also Instagram

users. Users can also manually search for friends or associates.

       68.     Each Instagram user has a profile page where certain content they create and share

(“posts”) can be viewed either by the general public or only the user’s followers, depending on

privacy settings. Users can customize their profile by adding their name, a photo, a short biography

(“Bio”), and a website address.

       69.     One of Instagram’s primary features is the ability to create, edit, share, and interact

with photos and short videos. Users can upload photos or videos taken with or stored on their

devices, to which they can apply filters and other visual effects, add a caption, enter the usernames

of other users (“tag”), or add a location. These appear as posts on the user’s profile. Users can



                                                 30
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 39 of 45




remove posts from their profiles by deleting or archiving them. Archived posts can be reposted

because, unlike deleted posts, they remain on Facebook’s servers.

       70.     Users can interact with posts by liking them, adding or replying to comments, or

sharing them within or outside of Instagram. Users receive notification when they are tagged in a

post by its creator or mentioned in a comment (users can “mention” others by adding their

username to a comment followed by “@”). An Instagram post created by one user may appear on

the profiles or feeds of other users depending on a number of factors, including privacy settings

and which users were tagged or mentioned.

       71.     As previously explained above, an Instagram “story” is similar to a post but can be

viewed by other users for only 24 hours. Stories are automatically saved to the creator’s “Stories

Archive” and remain on PROVIDER’s servers unless manually deleted. The usernames of those

who viewed a story are visible to the story’s creator until 48 hours after the story was posted.

       72.     Instagram allows users to broadcast live video from their profiles. Viewers can like

and add comments to the video while it is live, but the video and any user interactions are removed

from Instagram upon completion unless the creator chooses to send the video to IGTV, Instagram’s

long-form video app.

       73.     Instagram Direct, Instagram’s messaging service, allows users to send private

messages to select individuals or groups. These messages may include text, photos, videos, posts,

videos, profiles, and other information. Participants to a group conversation can name the group

and send invitations to others to join. Instagram users can send individual or group messages with

“disappearing” photos or videos that can only be viewed by recipients once or twice, depending

on settings. Senders can’t view their disappearing messages after they are sent but do have access

to each message’s status, which indicates whether it was delivered, opened, or replayed, and if the



                                                31
         Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 40 of 45




recipient took a screenshot. Instagram Direct also enables users to video chat with each other

directly or in groups.

       74.     Instagram offers services such as Instagram Checkout and Facebook Pay for users

to make purchases, donate money, and conduct other financial transactions within the Instagram

platform, as well as on Facebook and other associated websites and apps. Instagram collects and

retains payment information, billing records, and transactional and other information when these

services are utilized.

       75.     Instagram has a search function which allows users to search for accounts by

username, user activity by location, and user activity by hashtag. Hashtags, which are topical

words or phrases preceded by a hash sign (#), can be added to posts to make them more easily

searchable and can be “followed” to generate related updates from Instagram. Facebook retains

records of a user’s search history and followed hashtags.

       76.     PROVIDER collects and retains location information relating to the use of an

Instagram account, including user-entered location tags and location information used by

PROVIDER to personalize and target advertisements.

       77.     PROVIDER uses information it gathers from its platforms and other sources about

the demographics, interests, actions, and connections of its users to select and personalize ads,

offers, and other sponsored content. PROVIDER maintains related records for Instagram users,

including information about their perceived ad topic preferences, interactions with ads, and

advertising identifiers. This data can provide insights into a user’s identity and activities, and it

can also reveal potential sources of additional evidence.

       78.     In some cases, Instagram users may communicate directly with PROVIDER about

issues relating to their accounts, such as technical problems, billing inquiries, or complaints from



                                                 32
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 41 of 45




other users. Social networking providers like PROVIDER typically retain records about such

communications, including records of contacts between the user and the provider’s support

services, as well as records of any actions taken by the provider or user as a result of the

communications.

       79.     For each Instagram user, PROVIDER collects and retains the content and other

records described above, sometimes even after it is changed by the user (including usernames,

phone numbers, email addresses, full names, privacy settings, email addresses, and profile bios

and links).

Evidence Likely to be Contained within CAMARGO’S FACEBOOK ACCOUNT and
CAMARGO’S INSTAGRAM ACCOUNT

       80.     In my training and experience, evidence of who was using Facebook and/or

Instagram and from where, and evidence related to criminal activity of the kind described above,

may be found in the files and records described above. This evidence may establish the “who,

what, why, when, where, and how” of the criminal conduct under investigation, thus enabling the

United States to establish and prove each element or, alternatively, to exclude the innocent from

further suspicion.

       81.     For example, the stored communications and files connected to an Instagram

account may provide direct evidence of the offenses under investigation. Based on my training and

experience, direct messages, emails, voicemails, photographs, videos, and documents are often

created and used in furtherance of criminal activity, including to communicate and facilitate the

offenses under investigation.

       82.     In addition, the user’s account activity, logs, stored electronic communications, and

other data retained by PROVIDER can indicate who has used or controlled the account. This “user

attribution” evidence is analogous to the search for “indicia of occupancy” while executing a


                                                33
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 42 of 45




search warrant at a residence. For example, subscriber information, email and messaging logs,

documents, and photos and videos (and the data associated with the foregoing, such as geolocation,

date and time) may be evidence of who used or controlled the account at a relevant time. As an

example, because every device has unique hardware and software identifiers, and because every

device that connects to the Internet must use an IP address, IP address and device identifier

information can help to identify which computers or other devices were used to access the account.

Such information also allows investigators to understand the geographic and chronological context

of access, use, and events relating to the crime under investigation.

       83.     Account activity may also provide relevant insight into the account owner’s state

of mind as it relates to the offenses under investigation. For example, information on the account

may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a plan

to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort to

conceal evidence from law enforcement).

       84.     Other information connected to the use of Facebook and Instagram may lead to the

discovery of additional evidence. For example, messages, location information, and other data

associated with CAMARGO’S INSTAGRAM ACCOUNT and CAMARGO’S FACEBOOK

ACCOUNT will likely amount to evidence of CAMARGO’s state of mind leading up to and during

the Capitol riots. This evidence is relevant and material to establishing CAMARGO’s knowledge

and intent on January 6, 2021.

       85.     Therefore, PROVIDER’s servers are likely to contain stored electronic

communications and information concerning subscribers and their use of Facebook and Instagram.

In my training and experience, such information may constitute evidence of the crimes under

investigation including information that can be used to identify the account’s user or users.



                                                34
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 43 of 45




                  REQUEST TO SUBMIT WARRANT BY TELEPHONE
                    OR OTHER RELIABLE ELECTRONIC MEANS

       86.     I respectfully request, pursuant to Rules 4.1 and 41(d)(3) of the Federal Rules of

Criminal Procedure, permission to communicate information to the Court by telephone in

connection with this Application for a Search Warrant. I submit that Assistant U.S. Attorney

Jeffrey Poulin, an attorney for the United States, is capable of identifying my voice and telephone

number for the Court.

                                         CONCLUSION

       87.     Based on the forgoing, I request that the Court issue the proposed search warrant.

Because the warrant will be served on PROVIDER, who will then compile the requested records

at a time convenient to it, there exists reasonable cause to permit the execution of the requested

warrant at any time in the day or night. Pursuant to 18 U.S.C. § 2703(g), the presence of a law

enforcement officer is not required for the service or execution of this warrant.

                                              Respectfully submitted,



                                              Michael Attard
                                              Special Agent
                                              Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone this 24th day of January 2021.


                                              _________________________________________
                                              G. MICHAEL HARVEY
                                              UNITED STATES MAGISTRATE JUDGE




                                                35
        Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 44 of 45




                    CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                     RECORDS PURSUANT TO FEDERAL RULES OF
                            EVIDENCE 902(11) AND 902(13)

       I, _________________________________, attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Facebook, Inc. (“PROVIDER”), and my

title is ____________________________________________________. I am a custodian of

records for PROVIDER, and I am qualified to authenticate the records attached hereto because I

am familiar with how the records were created, managed, stored, and retrieved. I state that the

records attached hereto are true duplicates of the original records in the custody of PROVIDER.

The                     attached               records                  consist                  of:

________________________________________________________________________

       [GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)]

       I further state that:

       a.      all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with knowledge

of those matters, they were kept in the ordinary course of the regularly conducted business activity

of PROVIDER, and they were made by PROVIDER as a regular practice; and

       b.      such records were generated by PROVIDER’s electronic process or system that

produces an accurate result, to wit:

               1.        the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of PROVIDER in a manner to ensure that they are true duplicates of the

original records; and
         Case 1:21-sc-00249-GMH Document 1 Filed 01/24/21 Page 45 of 45




               2.      the process or system is regularly verified by PROVIDER, and at all times

pertinent to the records certified here the process and system functioned properly and normally.

        I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of the

Federal Rules of Evidence.



 Date                                  Signature
